 EDWARD SMALL PRODUCTIONS, INC.283.other matters agreed upon by the Respondent and the Union during the course ofcollective bargaining and preceding the date when the Respondent broke off negotia-tions with the Union.Having found that the Respondent's whole course of conduct from the date ofthe certification of the Union is the antithesis of good-faith bargaining, it willfurther be recommended that on request and with respect to matters not alreadyagreed upon and incorporated in a contract pursuant to the recommendation above,the Respondent bargain with the Union as the representative of its employees in anappropriate unit and if an understanding is reached, embody such understandingin a written and duly executed agreement.It is further recommended that the Respondent forthwith furnish to the Union acopy of its health and welfare plan.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.Allmillworkers,mixermen, merchandisers, truckdrivers, and warehousemenemployed at the Respondent's Twin Falls, Idaho, plant, excluding all office clericalemployees, professional employees, managers and assistant manager, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.The Union was on August 28, 1958, and at all times since has been, the exclu-sive representative of all employees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.4.On March 26, 1959, the Union and the Respondent reached an agreement onwages and other matters covering the employees in the above-described appropriateunit.5.SinceMarch 26, 1959, the Respondent has refused repeated requests by theUnion to execute a contract incorporating matters agreed on as of March 26, 1959.6.By its refusal to execute the said agreement, and by an entire course of con-duct that is the antithesis of good-faith bargaining, the Respondent has refused tobargain collectively with the Union as exclusive representative of employees in theabove-described appropriate unit, and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) of the Act.7.By the said refusal to bargain the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Edward Small Productions,Inc.; I Vogue Pictures, Inc.; Peer-less Productions,Inc.; Premium Pictures,Inc.andMusiciansGuild of America,Petitioner.Case No. t1-RC-5778. April 19,1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Steinfeld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.1 The name of the Employer appears as amended at the hearing.127 NLRB No. 36. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Jenkins andFanning].Upon the entire record in this case, the Board finds :1.Edward Small Productions, Inc.,2 owns all the 'stock of VoguePictures, Inc.,' Peerless 'Productions, Inc.,' and Premium Pictures,Inc.5All four corporations are located at the same address, sharecommon offices, and are engaged in the same business. The president,vice president, and general counsel of all four companies are the same.Edward Small furnishes the services of its executives, studio manager,bookkeepers, and some of its secretaries to all the companies, rentsstudio space and other facilities for all the companies most of thetime; and provides money for picture production.The officers anddirectors of each respective company determine policy as to whichpictures are to be produced; however, in most instances the officersand directors are the same. In view of the foregoing, we find thatthe four corporations constitute a single Employer."As EdwardSmall and Peerless both received in excess of $50,000 annually fromthe sale of their product outside the State of California, we assertjurisdiction under our direct outflow standard.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, American Federation of Musicians of the UnitedStates and Canada, AFL-CIO, moved to dismiss the petition on theground that none of the four corporations has employed musiciansand that only one of the companies plans future picture production.8The record shows that Premium, Vogue, and Peerless were parties tothe Basic Agreement with the Intervenor and that these companiesscored their pictures through use of the "package deal" arrangementwhereby a composer-conductor is engaged to compose and conduct themusic as well as hire and pay the musicians. The musicians utilizedby the composer-conductor work under the provisions of the BasicAgreement between the Employer and the Intervenor, which provides2Hereinafter referred to as Edward Small.Hereinafter referred to as VogueHereinafter referred to as Peerless5Hereinafter referred to as Premium.6 SeeChicago North Side Newspapers,124 NLRB 2.547 Siemens Mailing Service,122 NLRB 81.8 The Employer and Intervenor also moved to dismiss the petition on the ground thatthe Petitioner made no claim for representation on the Employer to recognize the Peti-tioner for purposes of collective bargainingAt the shearing, however, the Employerdeclined to recognize the Petitioner.Accordingly, we find that a question concerningrepresentation exists within the meaning of Section 9(c) (1) of the Act, and deny themotion.SeeAdvance Pattern Company,80 NLRB 29. EDWARD SMALL PRODUCTIONS, INC.285that a personal service contract be executed for each recording sessionwhich the Employer signs as the employer of the musicians. In viewof our determination of voting eligibility of musicians in the motionpicture industry,infra,our finding that the four corporations hereinconstitute a single employer, and the fact that the Board has held that,film producers who hire musicians under such an arrangement areemployers and musicians employees within the meaning of the Act,the motion is hereby denied .9Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employer,within the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.4.The appropriate unit :The parties agree as to the classifications of employees in the pro-posed unit.The Intervenor and the Employer contend that the peti-tion should be dismissed as to three of the four corporations becausethey have no plans as to future picture production, and as to EdwardSmall and Peerless, on the ground that no pictures have been producedin recent years. In view of the facts discussed in paragraph 1, above;we find that the four corporations constitute a single Employer forunit purposes, and therefore reject the contention.As the record does not indicate whether or not conductors andleaders possess supervisory authority within the meaning of the Act,and as this issue is raised by the incorporation of the record and briefsof an earlier case before this Board,10 we shall permit the conductorsand leaders to vote subject to challenge.Accordingly, we find the following unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All musicians employed by the Employer or its successors in LosAngeles County, California, including arrangers, orchestrators, copy-ists,proofreaders, librarians, recording and sideline musicians, butexcluding composers and supervisors as defined in the Act.5.In accordance with our voting eligibility formula for musiciansin the motion picture industry, we find that all musicians who havebeen employed in the unit herein for 2 or more days during the yearpreceding this decision are entitled to vote in such unit."[Text of Direction of Election omitted from publication.]O IndependentMotroonPicture Producers Association,Inc.,123 NLRB 194210Id21 Id